DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	It is noted that the limitations “utilizing a second sample value of the luma component to obtain a second classifier associated with a second chroma component, wherein the classifier is different from the second classifier” as claimed is unclear, it is confusing, as to which classifier is different from which. therefore, the claim considered as vague and indefinite.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102
and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Fu, Chin-Ming et al. (WO 2012/142966) in view of Guo et al. (US 2018/0352225).
	Regarding claim 1, Fu teaches a method of decoding video signal (e.g., fig. 2), comprising; receiving the video signal that includes a first component and a second component (e.g., bitstream/video bitstream as shown in fig. 1b, includes luma and chroma components, e.g., equivalent to first and second components), receiving a plurality of offsets associated with the second component (e.g., offsets associated/information related to chroma and/or luma incorporated in the bitstream so that the decoder receive/recover the information, paragraphs 0005,0032,0054), utilizing a sample value of the first component to obtain a classifier associated with the second component (e.g., paragraph 0032 indicates, the SAO information for a chroma component can be derived from the SAO information for the luma component(s). When a chroma component shares the SAO information with the luma component or other chroma component(s), an SAO information share flag can be used to indicate the case, the SAO information may include offset values, SAO type (also termed as category or class in this disclosure), consider equivalent to the above claimed feature), dividing a range of the sample value of the first component into several bands based on the classifier, selecting a band based on an intensity value of the sample value of the first component, selecting an offset from the plurality of offsets for the second component according to the selected band (e.g., paragraphs 0008,0032,0035, indication of band offset or edge offset, in which the sample range of each component is unequally divided into a number of bands, each component may have a different number of bands, different number of signaled bands, and different range value for signaled offsets in BO mode. the SAO information may include offset values, SAO type “also termed as category or class in this disclosure”, and ON/OFF decision. In an embodiment, the offset values are pre-defined so that an index may be used to select one of the offset values. The SAO information may be incorporated in a data payload in the bitstream such as PPS, APS, or a slice header. A region can select 7 different SAO types: 2 BO groups (outer group and inner group), 4 EO directional patterns (0°, 90°, 135°, and 45°) and no processing (OFF). using BO to classify pixels into multiple bands according to pixel intensities and to apply offset to pixels in each band; consider to be equivalent to the claimed feature), and modifying the second component based on the selected offset (e.g., paragraphs 0032,0051,0054). For further clarification; Guo in the same field sample of endeavor (e.g., abstract, figs. 1b-2, paragraphs 0002,0017,0053-0062,0077) more clearly teaches the steps of; dividing a range of the sample value of the first component into several bands based on the classifier, selecting a band based on an intensity value of the sample value of the first component, selecting an offset from the plurality of offsets for the second component according to the selected band, and modifying the second component based on the selected offset.
	In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the video decoding process of Fu, in accordance with the teaching of Guo, in order to improve the reconstruction of original image samples, as suggested by Guo, para 0002.
	Regarding claim 2, The combination of Fu and Guo teach the method of claim 1, wherein the first component is a luma component, and the second component is a chroma component (please refer to claim 1 above).
	Regarding claim 3, the combination of Fu and Guo teach the method of claim 1, including sample value, as discussed in the above action, and further teach using neighboring block/sample.
The combination is silent to explicitly indicate, collocated sample of the first component relative to a
sample of the second component.
	However, examiner takes official notice to indicate that the above feature is known and used in the prior art of video coding, such as He et al. (e.g., fig. 9, paragraphs 0068-0072 of US 2018/0220138).  
	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to implement such known teaching, in order to improve coding efficiency, as suggested by the reference, para 0033.
	Regarding claim 4, the combination of Fu and Guo teach the method of claim 1, wherein the selected band is obtained as: Class = (Y *band_ num) >> bit depth, wherein band num is number of divided bands of dynamic range of the first component, Y is the intensity value of the sample value of the first component, bit depth is a sequence bit depth, and Class is a class index of the selected band for the second component (e.g., paragraphs 0057-0058,0067-0068).
	Regarding claim 5, the combination of Fu and Guo teach the method of claim 1, wherein the number of divided bands of dynamic range of the first component is fixed or signaled in one or more of APS, PPS, PH, and SH level (e.g., abstract of ‘966).
	Regarding claim 6, the combination of Fu and Guo teach the method of claim 1, wherein the sample value is a value of a neighboring sample of the first component relative to a sample of the second component (e.g., paragraphs 0029-0030,0036 of ‘966).
	Regarding claim 7, the combination of Fu and Guo teach the method of claim 1, including sample value, as discussed in the above action, and further teach using neighboring blocks/sample (e.g., paragraphs 0029-0030,0035-0036 of ‘966). But fails to explicitly teach, sample value is obtained by weighting collocated and neighboring samples of the first component relative to a sample of the second component.
	However, examiner takes official notice to indicate that the above feature is known and used in the prior art of video coding, such as Chen et al. (e.g., paragraphs 0080-0085,0090-0092 of US 2018/
0063527).  
	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to implement such known teaching, in order to improve coding efficiency, as suggested by the reference.
	Regarding claim 8, the combination of Fu and Guo teach the method of claim 2, but is silent to explicitly indicate, wherein the sample value of the luma component is derived differently for different chroma format.
However, examiner takes official notice to indicate that the above feature is known and used in the prior art of video processing, such as Zhang et al. (e.g., paragraph 0453 of US 2022/0116592).
	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to implement such known teaching for different color format.
	Regarding claim 9, the combination of Fu and Guo teach the method of claim 1, wherein the sample value is a comparison value of a collocated sample and a neighboring sample of the first component relative to a sample of the second component (e.g., paragraphs 0036-0037 of ‘966).
	Regarding claims 10-11, the combination of Fu and Guo teach the method of claim 2, wherein utilizing the sample value of the luma component to obtain the classifier associated with the chroma component comprises, utilizing a first sample value of the luma component to obtain a first classifier
associated with the chroma component, utilizing a second sample value of the luma component to obtain a second classifier associated with the chroma component, and combining the first classifier and the second classifier to obtain the classifier (e.g., paragraph 0032 of ‘966).
	Regarding claim 12, the combination of Fu and Guo teach the method of claim 1, wherein the offsets corresponding to the bands are stored for next use according to an index which indicates which 
offsets are used for a next picture (e.g., buffer/reference picture buffer disclosed throughout the disclosure of ‘966, such as paragraphs 0004-0005,0039,0043).
	Regarding claim 13, as for the, wherein the sample value is a value derived from one or more of collocated and neighboring samples of the first component relative to a sample of the second component, wherein all of the collocated and neighboring samples of the first component relative to the sample of the second component are located within a current picture frame (e.g., fig. 2, paragraphs 0008,0029,0035-0036 of ‘966, also refer to claim 3 above).
	Regarding claim 14, the combination of Fu and Guo teach the method of claim 2, wherein the plurality of offsets associated with the chroma component is within a predetermined range (e.g., paragraphs 0067,0085,0088 of ‘225).
	Regarding claim 15, the combination of Fu and Guo teach the method of claim 14, wherein the predetermined range is fixed or signaled in one or more of SPS, APS, PPS, PH, and SH level (e.g., abstract of ‘966, also syntax as shown in fig. 3 of ‘225).
	Regarding claim 16, the combination of Fu and Guo teach the method of claim 1, including receiving the video signal and receiving a syntax element, as discussed in the above action. 
The combination is silent to explicitly indicates, whether Cross-component Sample Adaptive Offset
(CCSAO) is enabled for the video signal.
	However, examiner takes official notice to indicate that the above feature is known and used in conventional prior art of video coding, such as Chen et al. (e.g., paragraphs 0099,0130-0131,0144 of US 2018/0063527).
	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to apply a cross component filtering, in order to improve coding performance, as suggested by the reference, para 0071.
	Regarding claims 17 and 21, the limitations claimed are substantially similar to claim 1, and has been addressed in claim 1 above. As for the memory and processor, it is noted that the
encoding/decoding is a computer implemented process and therefore, processor and memory is
inherent feature and necessitated by the process, in addition, please refer to figs. 1a-1b of ‘966.
  	Regarding claim 18, as for the claim, wherein the sample value is a value of a collocated sample of the first component relative to a sample of the second component (please refer to claim 3 above).
Regarding claim 19, as for the claim, wherein the sample value is a value obtained by weighing collocated and neighboring samples of the first component relative to a sample of the second component (please refer to 7 above). 
Regarding claim 20, as for the claim, wherein the classifier associated with the second component is obtained by combining two or more of different classifiers (please refer to claim 10 above).
Conclusion
6.	The prior art made of record considered relevant to the invention, and can be used to reject the claims.
park (US 2020/0120341)
 HU et al. (US 2021/0160513)
Chen et al. (US 2018/0063527)
Contact Information
7.	Any inquiry concerning this communication or earlier communications from the examiner
should be directed to Behrooz Senfi whose telephone number is 571-272-7339. The examiner can
normally be reached on M-F 10:00-6:00.
	Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use
the USPTO Automated Interview Request (AlR) at http://www.usoto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor,
Kelley Christopher can be reached on 571-272-7331. The fax phone number for the organization where
this application or proceeding is assigned is 571 -273-8300.
	Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact
the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000.
/BEHROOZ M SENFI/Primary Examiner, Art Unit 2482